Case: 18-30885      Document: 00515183243         Page: 1    Date Filed: 11/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 18-30885                                FILED
                                  Summary Calendar                       November 1, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RYAN SCOTT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:17-CR-192-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Ryan Scott appeals his concurrent sentences of
120-months each imposed following his guilty-plea conviction for arson and
possession of an unregistered firearm. He contends that his above-guidelines
sentences are substantively unreasonable and that the district court abused
its discretion when it made the upward variance. He complains that the
district court erred in placing significant weight on factors that were accounted


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30885     Document: 00515183243      Page: 2   Date Filed: 11/01/2019


                                  No. 18-30885

for by the applicable guidelines and that the court improperly considered
uncharged conduct. Scott also asserts that the district court failed to take into
account the mitigating factors, including his personal history, and imposed a
sentence that was greater than necessary to meet the sentencing purposes of
18 U.S.C. § 3553(a).
      Scott objected in the district court to the reasonableness of the sentence,
so we review that court’s application of the Guidelines de novo and its factual
findings for clear error. United States v. Cisneros-Gutierrez, 517 F.3d 751, 764
(5th Cir. 2008). In reviewing challenges to the substantive reasonableness of
a sentence, this court considers “the totality of the circumstances, including
the extent of any variance from the Guidelines range” and “must give due
deference to the district court’s decision that the § 3553(a) factors, on a whole,
justify the extent of the variance.” Gall v. United States, 552 U.S. 38, 51 (2007).
      A “district court must consider various factors in crafting an
individualized sentence and is free to give more or less weight to factors
already accounted for in that advisory range.” United States v. Douglas, 569
F.3d 523, 527-28 (5th Cir. 2009. The district court therefore did not err in
giving additional weight to the seriousness of the risks created by Scott which
are factors covered in the Guidelines. See United States v. Williams, 517 F.3d
801, 809 (5th Cir. 2008). Neither did the district court address an improper
factor by considering evidence of uncharged conduct, including Scott’s physical
and mental abuse of his former girlfriend and the uncharged destruction of
property, which facts are supported by reliable evidence. See United States v.
Fraga, 704 F.3d 432, 440-41 (5th Cir. 2013).
      The record further reflects that the district court considered the
mitigating issues raised by Scott’s counsel as well as the records and
information in the presentence report that supported those matters. Having



                                        2
    Case: 18-30885     Document: 00515183243     Page: 3   Date Filed: 11/01/2019


                                  No. 18-30885

considered those arguments and evidence, the district court was not required
to expressly discuss each mitigating factor presented to it. See id. at 438-39.
Based on the facts in the record, the district court could permissibly conclude
that the aggravating factors and Scott’s egregious conduct outweighs his
proffered mitigating factors and that an upward variance was necessary to (1)
provide just punishment, (2) deter future criminal conduct, and (3) protect the
public. See id. at 440-41.
      Neither does Scott’s disagreement with the district court’s assessment of
the §3553(a) factors show an abuse of discretion. See Gall, 552 U.S. at 51.
Moreover, the instant variance, which is 57 months above Scott’s advisory
sentencing maximum of 63 months, is within the range of variances that this
court has upheld. See United States v. Key, 599 F.3d 469, 471, 475-76 (5th Cir.
2010); United States v. Brantley, 537 F.3d 347, 348-50 (5th Cir. 2008).
      Given the significant deference that we owe to a district court’s
consideration of the § 3553(a) factors, see Gall, 552 U.S. at 51, and the district
court’s extensive reasons for its sentencing decision, the record does not
demonstrate that Scott’s sentence is substantively unreasonable or that it
represents an abuse of the district court’s discretion. Id. Scott’s sentence is
AFFIRMED.




                                        3